In this cause a transcript of the record *Page 865 
of the order appealed from has been filed. The solicitor for appellee has filed here a confession of error in the entry of said order. The solicitors for the appellants have thereupon filed a motion for the reversal of the said order of the Circuit Court. It is therefore ordered, adjudged and decreed that the order of the Circuit Court appealed from in this cause, be and the same is hereby reversed and the cause remanded for appropriate proceedings.
BUFORD, C.J. AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.